Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders BSD Medical Corporation We consent to the incorporation by reference in Registration Statement No. 333-184164 on Form S-3 and Registration Statements No. 333-157025, No. 333-142973, No. 333-50588, and No. 333-165885 on Form S-8 of BSD Medical Corporation of our reports dated November 13, 2014 with respect to the financial statements and internal control over financial reporting of BSD Medical Corporation contained in BSD Medical Corporation’s Annual Report on Form 10-K for the year ended August 31, 2014. /s/ Tanner LLC Salt Lake City, Utah November 13, 2014
